By the court.

In this case, the plaintiff purchased of the defendant two ploughs ; and, in an adjustment of accounts between the parties, the value of the ploughs was allowed to the defendant; yet he has refused to deliver the ploughs, and has converted them to his own use. It is objected, by the:defendant, that this action cannot be maintained upon these facts. But we think otherwise. It seems to us, that when the defendant refused to deliver the ploughs, the plaintiff had a right to consider the contract as rescinded, and to recover back the price he had paid for the ploughs. 5 John. 85, Gillet vs. Maynard.—12 John. 274, Raymond vs. Barnard.
*80And it seems to us, that this plaintiff may recover upon his count, for money had and received, the price of the ploughs, Í* is not necessary, in order to support that count, that the defendant should have received money. It is enough, that he received money’s worth. 2 N. H. Rep. 333, Willie vs. Green.

Judgment on the verdict.